Delehanty, S.
In the pending proceeding for settlement of the intermediate account of the temporary administratrix the court reserved for further proof the question of title to the steamship “ Everelza ” so as to permit the wife of the absentee or persons acting in her behalf to present proof as to the title to that vessel. The putative claimant has now appeared in person in court and expressly waived on the record of the proceeding any claim to such vessel and expressly stated that such vessel was in fact the property of the absentee. Accordingly the court so adjudges.
In the same proceeding the court took additional proof respecting the absentee and the circumstances surrounding his disappearance. It appears now to be established that in June, 1941, he was forcibly seized by the invading Russians and deported probably to Siberia. The proof as to the state of his health at the time of his seizure and deportation, coupled with the long period of complete silence respecting his whereabouts, satisfies the court that the absentee is now dead. The parties agreed that under Latvian law an absence of three years under circumstances shown in this record warrants a presumption of death. The court finds as a fact that deceased is now dead.
Following an amendment of the objections of the special guardian the court heard the parties on an application to settle the controversies arising in the respective accounts now await-' ing settlement. The court grants the prayer of the special guardian for approval of the agreement of compromise and will adjust the accounts of the temporary administratrix -and guardian on the basis of the agreement submitted.
Submit, on notice or consent, decrees accordingly.